         Case 3:19-cv-00734-SDD-SDJ         Document 12      07/23/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


ANDRE JOHNSON
                                                                       CIVIL ACTION

VERSUS
                                                                       19-734-SDD-SDJ

DERRICK DAVIS

                                          RULING

        The Court has carefully considered the Complaint1 filed by the Plaintiff, the record,

the law applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Scott D. Johnson, dated July 20, 2020, to which an objection3 was filed

and also reviewed.

        The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court’s opinion herein.

        ACCORDINGLY, the Court declines to exercise supplemental jurisdiction over any

potential state law claims.

        IT IS FURTHER ORDERED that Plaintiff’s claims against Derrick Davis for denial

of access to the courts, deliberate indifference, and procedural due process violations in

connection with Plaintiff's confinement in administrative segregation, as well as Plaintiff's

claims for monetary relief against Derrick Davis in his official capacity are DISMISSED,

WITH PREJUDICE, as legally frivolous and for failure to state a claim upon which relief

may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A.


1
  Rec. Doc. 1.
2
  Rec. Doc. 9.
3
  Rec. Doc. 11.
        Case 3:19-cv-00734-SDD-SDJ          Document 12      07/23/20 Page 2 of 2




       IT IS FURTHER ORDERED that this matter be referred to the magistrate judge for

further proceedings on Plaintiff's remaining claims, i.e., Plaintiff’s claims for declaratory

relief and for monetary damages against Derrick Davis in his individual capacity for the

claims of excessive force occurring on October 21, 2018. An Order regarding service of

process of the excessive force claims against Derrick Davis will be issued separately.

       Signed in Baton Rouge, Louisiana on July 23, 2020.




                                         S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
